Name: Council Regulation (EEC) No 1685/88 of 13 June 1988 opening and providing for the administration of a Communiy tariff quota for certain frozen fillets of hake
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 17 . 6 . 88 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1685/88 of 13 June 1988 opening and providing for the administration of a Communiy tariff quota for certain frozen fillets of hake THE COUNCIL OF THE EUROPEAN COMMUNITIES, determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota share allocated to that economic union may be carried out by any one of its members, Whereas, under the Agreement between the European Economic Community and the Argentine Republic on the conclusion of negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT), approved by Decision 88 /45/EEC ('), the Community has undertaken to open for the period 1 July to 31 December of each year a Comunity tariff quota at a duty of 10 % for 5 000 tonnes of frozen fillets of hake (Merluccius spp.) falling within code 0304 20 57 of the combined nomenclature and presented in the form of industrial blocks with bones ('standard') ; whereas use of this tariff quota is subject to compliance with the reference price ; whereas the tariff quota in question should therefore be opened for the period 1 July to 31 December 1988 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota Should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas, however, since the quota is to cover requirements which cannot be 1 . From 1 July to 31 December 1988 the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of the Community tariff quota as shown below : r Order No CN code Description Amount of quota ¢ (in tonnes) Quota duty (%) 09.0037 ex 0304 20 57 Frozen fillets of hake (.Merluccius. spp.) presented in the form of industrial blocks with bones ('standard') 5 000 10 (') OJ No L 24, 29 . 1 . 1988 , p. 58 . No L 151 /2 Official Journal of the European Communities 17. 6 . 88 Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . ^ 2. Where the Community has fixed a reference price for the products or categories of products concerned, imports of those products shall benefit from the quota referred to in paragraph 1 only if the free-at-frontier price determined by the Member States in accordacne with Article 21 of Regulation (EEC) No 3796/81 (') is at least equal to the reference price. 3 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota, corresponding to its requirements to the extent that the available balance of the quota so permits . 4. The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered with the customs authorities for free circulation. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of . imports of the product concerned actaully charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1988 . For the Council The President H.-D. GENSCHER (') OJ No L 379, 31 . 12. 1981 , p. 1 .